Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-18-00281-CR

                                         Leroy SANCHEZ,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017CR13374
                           Honorable Andrew Carruthers, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: May 30, 2018

DISMISSED FOR LACK OF JURISDICTION

           Appellant appears to be seeking to appeal an order for competency evaluation. An order

for competency evaluation is not an appealable order. See Jackson v. State, No. 01-13-00561-CR,

2014 WL 123838, at *1 (Tex. App.—Houston [1st Dist.] Jan. 14, 2014, no pet.) (“Although written

pretrial motions for psychiatric evaluations to determine competency and sanity were filed, the

motions were granted and, therefore, do not provide a basis for appeal.”) (citing Woods v. State,

108 S.W.3d 314, 316 n.6 (Tex. Crim. App. 2003)); TEX. CODE CRIM. PROC. art. 46B.011 (“Neither
                                                                                     04-18-00281-CR


the state nor the defendant is entitled to make an interlocutory appeal relating to a determination

or ruling under Article 46B.005.”).

       On May 1, 2018, appellant was ordered to show cause in writing by May 15, 2018 why

this appeal should not be dismissed for lack of jurisdiction. Appellant did not file a response.

Because this court lacks jurisdiction to consider an interlocutory appeal of an order for competency

evaluation, the appeal is dismissed for lack of jurisdiction.

                                                  PER CURIAM

DO NOT PUBLISH




                                                 -2-